Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 and 12/29/2020 was filed on or after the mailing date of the application on 04/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6-10, 15 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the ceramic protective layer" in line 3 of the claim and “the conductive substrate” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-10, 15 and 16 depend on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) in view of US PGPub 2013/0143141 (Kim).
Xin teaches a fuel cell (page 1, 1. Introduction, paragraph 1) having an interconnect having a Mn0.9Y0.1Co2O4 coating on an alloy (conductive substrate) interconnect (pages 1-2, 1. Introduction, paragraph 2), which would be a ceramic protective layer. The interconnect may be used in a solid oxide fuel cell (page 1, abstract).  Xin fails to teach MnCoCuYO as claimed.  Kim teaches a fuel cell interconnector (PP 0015) wherein Cu-containing speinel-strtuctured oxide is used as the interconnector to increase electrical conductivity (PP 0048).  It would have In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 2, Kim teaches that the Cu-containing spinel-structured oxide has a coefficient of thermal expansion of about 11x10-6 to 13x10-6/oC.  Kim fails to specify that the coefficient of thermal expansion is measured at 973K, but teaches that the volume expansion at high temperature may be the same as fuel cells including other ceramic material.  One of ordinary skill in the art would expect the Cu-containing spinel-structured oxide of Kim and Xin to have a coefficient of thermal expansion substantially near the claimed range. Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 4, Xin teaches that the coating may have a thickness of about 9m (page 4, 3.3 coating morphology, paragraph 2).  Although this one exemplified thickness is just below the claimed limitation, one of ordinary skill in the art would recognize that a thickness close to 9m, such as 10m, would be expected to function identically.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
With respect to claim 5, Xin teaches the interconnect may be ferritic stainless steel (page 1, 1. Introduction, paragraph 2).
With respect to claim 6, Xin teaches the interconnect is formed by dipositive the coating on the interconnect (pages 1-2, 1. Introduction, paragraph 2).
With respect to claim 7, Xin teaches the method of forming includes mixing the components and sintering, then formed into a slurry (paste) and coated (deposited) and sintered (heat treated) (page 2, 2.1-2.2).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) and US PGPub 2013/0143141 (Kim) as applied to claim 7 above, and further in view of US PGPub 2017/0088930 (Ibe).
With respect to claim 8, Xin teaches that the MYC is formed with raw material such as Y2O3 (page 2, 3.1 powder characterization, paragraph 1).  Xin fails to teach the inclusion of Cu. Ibe teaches spinel oxide ceramics may be made from Copper oxide and yttrium oxide (PP 0042).  It would have been obvious to one of ordinary skill in the art to use copper oxide, as taught by Ibe, to impart copper in the MYC of Xin, as desired by Kim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) and US PGPub 2013/0143141 (Kim) as applied to claim 7 above, and further in view of US PGPub 2008/0026279 (Kobuchi).
With respect to claim 9, Xin and Kim teach the method as discussed above, but fails to teach a sand blasting step.  Kobuchi teaches a metal thin sheet which may have the surface roughed up by a sand blast process (PP 0141).  The metal sheet has its surface roughed up to make it possible to increase the adhereability between the metal and the coating layer (PP 0111).  It would have been obvious to rough up the surface by sand blasting the metal layer (alloy) of Xin, in combination .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) and US PGPub 2013/0143141 (Kim) as applied to claim 7 above, and further in view of US PGPub 2016/0190614 (Striker).
With respect to claim 10, Xin and Kim teach the method as discussed above, but fails to teach a screen printing deposition.  Striker teaches that traditional ceramic deposition techniques include screen printing (PP 0036).  It would have been obvious to one of ordinary skill in the art to deposit the ceramic of Xin, in combination with Kim, in any known, traditional method, such as screen printing as disclosed by Striker. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) and US PGPub 2013/0143141 (Kim) as applied to claim 1 above, and further in view of US PGPub 2017/0110746 (Mack).
With respect to claim 11, Xin and Kim teach the fuel cell as discussed above, wherein Kim teaches that the interconnect may be used in a fuel cell stack comprising a plurality of cells and interconnectors (PP 0079).  Xin and Kim fail to teach a fuel electrode and an air electrode. Mack teaches fuel cell stacks which are .  

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Development of the spinel powder reduction technique for solid oxide fuel cell interconnect coating (Xin) and US PGPub 2013/0143141 (Kim) as applied to claims 1 and 6 above, and further in view of US PGPub 2007/0003819 (Zhang).
With respect to claims 12 and 15, Xin and Kim teach the fuel cell and method as discussed above, but fail to teach ceramiclayers on both sides of the conductive substrate.  Zhang teaches a fuel cell stack compreising interconnects having at least two outer layers and a central layer of electrically conductive materials, wherein the outer layer may be a ceramic material (PP 0014).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ceramic coating of Xin and Kim on both surfaces of the conductive substrate as taught by Zhang. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796